Exhibit 10.7b

 



LIVE VENTURES INCORPORATED

 

AMENDMENT NO. 2

TO

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

Up to $10,000,000 Principal Amount

Convertible Notes

 

Kingston Diversified Holdings LLC

13223 Black Mountain Road, Suite 298

San Diego, California 92129

 

This is Amendment No. 2 (this “Second Amendment”) to that certain Convertible
Note Purchase Agreement, dated January 7, 2014, and amended as of October 29,
2014, by and between the undersigned, Live Ventures Incorporated, a Nevada
corporation then known as LiveDeal, Inc. (the “Company”), and Kingston
Diversified Holdings LLC (the “Purchaser”). Pursuant to such Agreement as so
initially amended, the Company proposed to issue and sell to the Purchaser for
cash up to $10,000,000 in principal amount of the Company’s Convertible Notes
(collectively, the “Notes”). The Notes were to be issued pursuant to and subject
to the terms and conditions of such Agreement, as so initially amended (the
terms “Agreement” or “Purchase Agreement” as used therein or in any Exhibit or
Schedule thereto shall mean such Agreement, as so initially amended, and the
Exhibits and Schedules thereto, individually and collectively, as they may from
time to time thereafter be modified or amended). As of the date hereof, the
Company is not obligated under any Notes to the Purchaser.

 

1.                Explanatory Provisions. This Amendment is executed this 21st
day of December, 2016, and memorializes (i) the October 2015 interim agreement
of the parties to extend the Maturity Date by 12 months as a compromise between
the parties in respect of certain of their respective rights and duties under
the Agreement, (ii) the agreement between the parties, reached as of September
15, 2016 (the “Effective Date”), that resulted from the parties’ negotiations
during the approximate two-month period that preceded their agreement, and (iii)
the prospective exchange of all of the shares of Consideration Common Stock (as
defined below) for the shares of Consideration Series B Stock (as defined
below).

 

2.                Amendment. This Amendment (i) decreases the maximum principal
amount of the Notes from $10,000,000 in principal amount to $2,000,000 in
principal amount, (ii) eliminates any and all actual, contingent, or other
obligations of the Company to issue to the Purchaser any shares of the Company’s
capital stock, or to grant any rights, warrants, options, or other derivatives
that are exercisable or convertible into shares of the Company’s capital stock
(other than (a) the previously completed conversion by the Purchaser of that
certain Note dated October , 2104, into shares of the Company’s common stock as
of December 17, 2014, and (b) any conversion rights set forth in any Notes that
may be sold by the Company to the Purchaser hereunder), and (iii) authorizes the
issuance to the Purchaser of 279,441 shares of the Company’s common stock
(collectively, the “Consideration Common Stock”), valued (as of the Effective
Date) in the aggregate at $2,800,000. The Purchaser acknowledges that (x) from
and after the Effective Date through and including December 31, 2021, it shall
not sell, transfer, assign, hypothecate, pledge, margin, hedge, trade, or
otherwise obtain or attempt to obtain any economic value from any of such shares
or any shares into which they may be converted or for which they may be
exchanged, (ii) the certificate(s) representing such shares (or any conversion
or exchange shares) shall bear a standard “1933 Act” legend and a supplemental
legend to reflect such long-term holding restrictions, and (iii) the company’s
transfer agent will place stop transfer instructions on its books and records in
respect of each such certificate for the duration of such long-term restriction
period.

 

 

 

 



 1 

 

 

3.                Exchange of Shares. The Company has advised the Purchaser that
the Company expects that it will file a Certificate of Designation of a new
series of Preferred Stock (Series B Preferred Stock) on or about December 27,
2016, and has provided to the Purchaser a draft of such Certificate. The Company
and the Purchaser have agreed that, rather than certificating the 279,441 shares
of the yet-to- be-certificated Consideration Common Stock, the Company will
cause to be certificated and delivered to the Purchaser 55,888 shares of Series
B Preferred Stock (the “Consideration Series B Stock”) in lieu thereof as soon
as practicable following the Company’s filing of the Certificate of Designation
with the Secretary of State for the State of Nevada.

 

4.                Incorporation of Definitions, etc. Except as otherwise
specifically set forth or memorialized in this Amendment, all of the
definitions, obligations, terms, and conditions set forth in the Agreement
remain unaltered and in full force and effect.

 

5.                Incorporation Of All Miscellaneous Provisions. All of the
Miscellaneous provisions of the Agreement are incorporated herein by reference
as if set forth in full hereat.

 

6.                Preparation of Amendment/Independent Counsel. After Purchaser
and the Company negotiated between themselves, this Amendment was prepared by
Baker & Hostetler LLP, as special counsel to the Company. Baker & Hostetler LLP
has not acted as legal or business counsel to any other party, including
Purchaser. Purchaser acknowledges that it has had the opportunity to review this
Agreement with its own legal and business counsel.

 

If you are in agreement with the foregoing, please sign in the space provided
below.

 

COMPANY:

 

LIVE VENTURES INCORPORATED,

a Nevada corporation

 

 

By: /s/ Jon Isaac                                

Name: Jon Isaac

Its: Chief Executive Officer

 

 

 

The foregoing is hereby accepted and

agreed to by the Purchaser signing below:

 

PURCHASER:

 

KINGSTON DIVERSIFIED HOLDINGS LLC

 

By: /s/ Juan Yunis                             

Name: Juan Yunis

Its: Managing Member

 

 

 

 

 



 2 



